Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Status of the Application
Claims 1-34 have been examined in this application. This communication is the first action on the merits.


Claim Rejections - 35 USC § 101
1.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-34 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   
	Claim 1 is directed towards a method, thus meeting the Step 1 eligibility criterion. Claim 1 does recite the abstract concept of a commercial interaction – i.e. advertising/marketing activities and behaviors, business relations, and sales activities-, wherein a commercial interaction represents a method of organizing human activity, and has been identified as an abstract idea by the 2019 PEG. Some of the relevant claimed limitations include: communicating with a coupon system, wherein the coupon system comprises a first plurality of coupon sponsors/ identifying a first fundraising organization/ selecting a coupon sponsor region as a first filtering criteria/ filtering the coupon sponsors based on the first filtering criteria to generate a first list of coupon sponsors, wherein the first list includes only one or more coupon sponsors that have a geographical region within the selected coupon sponsor region, wherein the coupon sponsor is in the plurality of sponsors but not in the first list of coupon sponsors/ receiving only the filtered first list of coupon sponsors of the plurality of coupon sponsors/ receiving one or more indications of user input selecting a group of coupon sponsors from said first list of coupon sponsors, the group comprising a third plurality of coupon sponsors that is a subset of the second plurality of coupon sponsors/in response to receiving the one or more indications of user input selecting the group of coupon sponsors, creating a first customized coupon book comprising only a plurality of coupons from each of the coupon sponsors in the group, wherein said first customized coupon book is stored on said coupon system and is accessible by said at least one computer/accessing the first customized coupon book. The claimed invention also recites the abstract concept of a mental process – i.e. mental concept that can be performed in the human mind or using pen/paper, including an observation/evaluation/judgment, which has been identified as an abstract idea by the 2019 PEG: identifying a first fundraising organization/selecting, as a first filtering criteria, a coupon sponsor region /
filtering, based on the first filtering criteria, the plurality of coupon sponsors to generate a first list of coupon sponsors. These claimed limitations, under their broadest reasonable interpretation, cover performance in the mind but for the recitation of generic computing elements (see below), and thus are still in the mental process category.
This judicial exception is not integrated into a practical application.  Claim 1 includes the additional elements of a coupon system/network/computer, and data outputting (outputting, for display on at least one computer, the first list of coupon sponsors). The system/network /computer represent generic computing elements. Data outputting represents insignificant post-solution activity. The additional elements, alone, or in combination, do not improve the functioning of the computing device or another technology/technical field, nor do they apply or use the judicial exception in some other meaningful way beyond generally linking its use to a particular technological environment. The claim is directed to an abstract idea.
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception, because the computing elements above represent generic computing elements that perform the respective claimed limitations; they are recited at a high level of generality and only perform generic functions of receiving, manipulating and transmitting information. Generic computers performing generic functions, do not amount to significantly more than the abstract idea. Data outputting represents insignificant post-solution activity. The additional elements, alone, or in combination, do not improve the functioning of the computing device or another technology/technical field, nor do they apply or use the judicial exception in some other meaningful way beyond generally linking its use to a particular technological environment. Therefore, Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as combination do not amount to significantly more than the abstract idea. Therefore, Claim 1 does not amount to significantly more than the abstract idea itself.  The claim is not patent eligible.  
 Remaining dependent claims 2-34 further narrow the abstract ideas of the independent claims. The dependent claims further include the additional limitation of a server/wireless network/computer, which represent generic computing elements. They do not, alone or in combination with the other additional elements, represent significantly more than the abstract idea itself, nor do they integrate the judicial exception into a practical application. Therefore, the claims do not amount to significantly more than the abstract idea itself.  The claims are not patent eligible.  



Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10-14, 25-27, 29-32 are rejected under 35 U.S.C. 103 as being unpatentable in view of Sheddan et al. (20020194088) in view of Kim et al. (20120253932).
As per Claim 1, Sheddan teaches:
	communicating with a coupon system over a network and using at least one computer, wherein the coupon system comprises a plurality of coupon sponsors;   (Applicant defines a sponsor in the Specification as ‘"Sponsors" or "vendors" are entities that provide goods or services’. Sheddan discloses the concept of coupons, and coupons being associated with/sponsored by merchants – at least para 4, 10, 40.  Hereinafter the Office Action, the Examiner construes a merchant-sponsored coupon, as disclosed by Sheddan, as a coupon sponsor.)
identifying a first fundraising organization to said coupon system using said at least one computer;    (at least para 6)
selecting, as a first filtering criteria, a coupon sponsor region using said at least one computer;   (at least para 28, 37)
Sheddan teaches filtering coupons to generate a list of coupons – at least para 28, 37, but fails to explicitly teach filtering the specific coupon sponsors to generate a first list of coupon sponsors. However Kim teaches:
filtering, by the coupon system and based on the first filtering criteria, the plurality of coupon sponsors to generate a first list of coupon sponsors   (at least para 20 – ‘an administrator for the recipient may select each vendor and/or promotion, or disqualify certain vendors, promotions, industries, vendor groups, etc.,’)
It would have been obvious for someone skilled in the art at the time of the filing of the invention to modify Sheddan’s existing features, with Kim’s feature of filtering, based on the first filtering criteria, the plurality of coupon sponsors to generate a first list of coupon sponsors   , to allow for collectively aggregating promotions or advertisements and selectively distributing the promotions/ads to a network of recipients – Kim, para 3.
Sheddan in view of Kim further teach:
wherein the first list of coupon sponsors includes only a second plurality coupon sponsors as a subset of the first plurality of coupon sponsors that have a geographical region within the selected coupon sponsor region   (Sheddan: at least para 28, 37. Kim also teaches the claimed concept – at least para 3 – vendor target characteristics, including geographic segmentations)
wherein at least one coupon sponsor is in the first plurality of coupon sponsors but not in the first list of coupon sponsors; (Kim teaches selecting a subgroup of coupon sponsors from a larger group – at least para 20)
receiving, by the at least one computer, and from the coupon system via the network, only the filtered first list of coupon sponsors of the plurality of coupon sponsors;   ( Kim: The user-selected coupon sponsor data is transmitted and used to aggregate coupons/ads – at least para 3, 11, 15, 16, 38)
outputting, for display on at least one computer, the first list of coupon sponsors;  (Kim, at least fig9 and associated text)
receiving, by the at least one computer, one or more indications of user input selecting a group of one or more coupon sponsors from said first list of coupon sponsors, the group of sponsors comprising a third plurality of coupon sponsors that is a subset of the second plurality of coupon sponsors;  (Kim, fig9 and associated text, at least para 20 : ‘an administrator for the recipient may select each vendor and/or promotion’, wherein the selection/filtering criteria can include geographical criteria – at least para 15)
in response to receiving the one or more indications of user input selecting the group of coupon sponsors, creating, by the coupon system, a first customized coupon book comprising only a plurality of coupons from each of the coupon sponsors in the group of coupon sponsors (Sheddan teaches creating a customized coupon book based on user-selected coupons from a filtered list: at least para 38, fig5 and associated text. Kim further teaches user-selected coupon sponsors from a filtered list – at least para 20, and aggregating the user-selected promotions/ads – at least para 3.).
wherein said first customized coupon book is stored on said coupon system and is accessible by said at least one computer;  (Sheddan: at least para 38, fig5 and associated text)
accessing, by the at least one computer, the first customized book on the coupon system via the network.   (Sheddan: at least para 38, fig5 and associated text; para 4, para 21, fig1 and associated text – computer network that provides system access)
As per Claim 2, Sheddan in view of Kim teach:
said coupon system comprises one or more of at least one server and a website.  (Sheddan: coupon system comprises at least one server – abstract: ‘system includes a server and software for communicating with a client and for storing and processing data received from the client.’)
	As per Claim 3, Sheddan in view of Kim teach:	
said network is selected from the group consisting of the Internet, a wireless network, a public network, or any combination thereof.  (Sheddan: network consists of the Internet- at least para 21: ‘network…can be a widely based network such as the Internet’)
As per Claim 4, Sheddan in view of Kim teach:
	said at least one computer is selected from the group consisting of a desktop computer, a laptop computer, a tablet computer, a smart phone, and a personal digital assistant.  (Sheddan: at least para 21-23: ‘a “client” should be broadly construed to mean any computer or component…a personal computer’).
As per Claim 5, Sheddan in view of Kim teach:
	said communicating comprises using one or more of a mobile website and an app stored on said at least one computer.  (Sheddan, at least para 21, 38-39 – ‘client …is a computer running web browser software accessing the server…over the Internet’.)
As per Claim 6, Sheddan in view of Kim teach:
	each coupon sponsor on said first list is a provider of goods, a provider of services, or both.  (Sheddan, at least: abstract – merchant-sponsored coupons, para 24 – ‘ A merchant is a person or entity who wishes to offer a coupon to the public by having it included in a coupon book. For example, a restaurant offering a coupon good for a reduced price on a meal is a merchant.’)
As per Claim 10, Sheddan in view of Kim teach:
	said first customized coupon book is associated with said identified first fundraising organization.  (Sheddan, at least para 6, 8)
As per Claim 11, Sheddan in view of Kim teach:
said first fundraising organization is selected from the group consisting of a youth sports organization, a youth activities organization, a non-profit organization, or any combination thereof.  (the claimed limitation describes the type of fundraising organization; there is no functional language/limitation associated with the claimed feature. That the organization is selected from the group consisting of a youth sports organization, a youth activities organization, a non-profit organization, or any combination thereof represents non-functional descriptive material that is entitled to little if any patentable weight per MPEP §2111.05. Sheddan does teach a fundraising organization that includes ‘schools and other organizations’ – para 8, and that ‘additional advantages and modifications will readily appear to those skilled in the art. The invention in its broader aspects is therefore not limited to the specific details, representative apparatus and methods, and illustrative examples shown and described. Accordingly, departures may be made from such details without departing from the spirit or scope of applicant's general inventive concept.’ – para 48.)
	As per Claim 12, Sheddan in view of Kim teach:
	at least one coupon is available from each coupon sponsor on said first list.  (Sheddan, at least: para 10, 28 – the concept of available coupons)
	As per Claim 13, Sheddan in view of Kim teach:
	said one or more indications of user input selecting the group of one or more coupon sponsors comprises one or more indications of user input purchasing at least one coupon for each selected coupon sponsor.  (Sheddan, at least: para 24 – purchasing a coupon book, comprising merchant-sponsored coupons)
	As per Claim 14, Sheddan in view of Kim teach:
	using said at least one computer to initiate storage of said first customized coupon book.  (Sheddan, at least para 25, fig3 and associated text, fig1 and associated text, para 22: server that stores the coupon book data.)
As per Claim 25, Sheddan in view of Kim teach:
	reviewing at least part of said first customized coupon book using said at least one computer. (Sheddan, at least para 30: ‘saved data is displayed…and the participant reviews, modifies, and/or accepts the data’.)
	As per Claim 26, Sheddan in view of Kim teach:
	said reviewing comprises accessing said coupon system.  (Sheddan: at least para 30: ‘saved data is displayed…and the participant reviews, modifies, and/or accepts the data’.)
As per Claim 27, Sheddan in view of Kim teach:
	said reviewing comprises using at least one filter.  (Sheddan, at least: para 28- discloses selection criteria/filters)
As per Claim 29, Sheddan in view of Kim teach:
	using said at least one computer to associated said first customized coupon book with a first account holder.  ( Sheddan, at least fig3 and fig5 and associated text, para 24 – coupon system participants that create customized coupon books, wherein a coupon system participant  that creates a customized coupon book is construed as an account holder.)
As per Claim 30, Sheddan in view of Kim teach:
	wherein said first customized coupon book is associated with each of said first fundraising organization and said first account holder.   (Sheddan: a fundraising organization is associated with the coupon book – at least para 6-8, and the coupon book is also associated with coupon system participants that create customized coupon books, wherein a coupon system participant  that creates a customized coupon book is construed as an account holder – at least para 24, fig 3 , fig5 and associated text)
As per Claim 31, Sheddan in view of Kim teach:
identifying a second fundraising organization to said coupon system using said at least one computer; (Sheddan teaches fundraising organizations that are associated with coupon books – at least para 6, and creating coupon books comprising coupons and associated with sponsors/vendors - at least para 29, 38, fig5 and associated text, therefore first, second fundraising organization)
reviewing a second list of coupon sponsors from said coupon system using said at least one computer;    (Kim teaches lists of coupon sponsors, and a user selecting lists of coupon sponsors – therefore first/second list of coupon sponsors: at least para 20 : ‘an administrator for the recipient may select each vendor and/or promotion’)
selecting a plurality of coupon sponsors from said second list using said at least one computer; (Kim teaches lists of coupon sponsors, and a user selecting lists of coupon sponsors – therefore first/second list of coupon sponsors: at least para 20 : ‘an administrator for the recipient may select each vendor and/or promotion’)
creating a second customized coupon book from said selecting in relation to said second list;   (Sheddan teaches creating customized coupon books based on user-selected coupons – at least para 29, 38, fig5 and associated text; Kim further teaches creating aggregated lists of coupons/ads, which is construed as a first/second customized “coupon book”, based on user-selected coupon sponsors – at least para 20.)
associating said customized coupon book with said first account holder.  (Sheddan, at least fig3 and fig5 and associated text, para 24 – coupon system participants that create customized coupon books, wherein a coupon system participant that creates a customized coupon book is construed as an account holder.)
	As per Claim 32, Sheddan in view of Kim teach:
	identifying one of said first customized coupon book and said second customized coupon books using said at least one computer; (Sheddan teaches creating identifiable, customized coupon books based on user-selected coupons – at least para 29, 38, fig5 and associated text, therefore teaching first/second customized coupon books and identifying them.)
	adding a new coupon sponsor to the identified one of the first customized coupon book and the second customized coupon book from said identifying and using said at least one computer.   (Kim teaches lists of coupon sponsors, and a user selecting lists of coupon sponsors – therefore first/second list of coupon sponsors: at least para 20 : ‘an administrator for the recipient may select each vendor and/or promotion’. It further teaches aggregating coupons/ads based on the user-selected sponsors and coupons- at least para 3, para 15; each aggregated coupon list of Kim is construed as a customized coupon book, i.e. first/second customized coupon book.)

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable in view of Sheddan et al. (20020194088) in view of Kim et al. (20120253932), in further view of Laor (6076069).
As per Claim 15, Sheddan in view of Kim teach a customized coupon book comprising coupons.
	Laor further teaches assigning an expiration date for each coupon – at least col5, lines 35-60.
It would have been obvious for someone skilled in the art at the time of the filing of the invention to modify Sheddan’s existing features, combined with Kim’s existing features, with Laor’s feature of assigning an expiration date for each coupon, to allow for coupons to be associated with respective expiry dates – Laor, col5, lines 35-60.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable in view of Sheddan et al. (20020194088) in view of Kim et al. (20120253932) in view of Laor (6076069), in even further view of Mindrum (EP0173835B1).
As per Claim 16, Sheddan in view of Kim in further view of Laor teach a customized coupon book comprising coupons, and coupons that are associated with expiry dates (Laor).
Mindrum further teaches assigning an expiry date based upon a date on which a coupon is created/printed – at least: page 5, lines 30-35.
It would have been obvious for someone skilled in the art at the time of the filing of the invention to modify Sheddan’s existing features, combined with Kim’s existing features, combined with Laor’s existing feature, with Mindrum’s feature of assigning an expiry date based upon a date on which a coupon is created, so that a coupon’s expiration date reflects when the coupon expires – Mindrum, page 5, lines 30-35.

Claims 17-22 are rejected under 35 U.S.C. 103 as being unpatentable in view of Sheddan et al. (20020194088) in view of Kim et al. (20120253932), in further view of Feiz-Ekbatani (20150073885).
As per Claim 17, Sheddan in view of Kim fail to teach the claimed limitation.
	However, Feiz-Ekbatani teaches:
	further comprises receiving a notification on said at least one computer regarding a second list of coupon sponsors that are outside of said first geographical area, wherein said receiving is executed when said at least one computer is located outside of said first geographical area and when said at least one computer is within a second geographical area with said second list of coupon sponsors.  (at least fig8-9 and associated text, para 20)
It would have been obvious for someone skilled in the art at the time of the filing of the invention to modify Sheddan’s existing features, combined with Kim’s existing features, with Feiz-Ekbatani’s feature of further comprises receiving a notification on said at least one computer regarding a second list of coupon sponsors that are outside of said first geographical area, wherein said receiving is executed when said at least one computer is located outside of said first geographical area and when said at least one computer is within a second geographical area with said second list of coupon sponsors, so that location-based coupons can be presented to individuals – Feiz-Ekbatani, abstract.
As per Claim 18, Sheddan in view of Kim in further view of Feiz-Ekbatani teach:
said notification regarding said second list is issued by said coupon system.  (Feiz-Ekbatani: system that provides notifications regarding location-based (region-based) coupons- at least: abstract, para 15)
As per Claim 19, Sheddan in view of Kim in further view of Feiz-Ekbatani teach:
using said at least one computer to select at least one coupon sponsor from said second list for addition to said first customized coupon book.  (Sheddan teaches a customized coupon book comprising coupons - para 38, fig5 and associated text, Feiz-Ekbatani further teaches adding selected coupons to a coupon list – at least claim 9, and notifying the user of coupons/coupon sponsors that are available in a region where the user device is located – at least fig8-9 and associated text, para 20).
As per Claim 20, Sheddan in view of Kim fail to teach the claimed limitation.
	However, Feiz-Ekbatani teaches:
	receiving a coupon available notification on said at least one computer that identifies at least one coupon sponsor from said first customized coupon book and that is based upon both a current location of said at least one computer and a location of said at least one coupon sponsor. (at least fig8-9 and associated text, para 20)
It would have been obvious for someone skilled in the art at the time of the filing of the invention to modify Sheddan’s existing features, combined with Kim’s existing features, with Feiz-Ekbatani’s feature of receiving a coupon available notification on said at least one computer that identifies at least one coupon sponsor from said first customized coupon book and that is based upon both a current location of said at least one computer and a location of said at least one coupon sponsor, so that location-based coupons can be presented to individuals – Feiz-Ekbatani, abstract.
As per Claim 21, Sheddan in view of Kim in further view of Feiz-Ekbatani teach:
	said coupon available notification is issued by said coupon system.  (Feiz-Ekbatani– at least fig8-9 and associated text, para 20).
As per Claim 22, Sheddan in view of Kim in further view of Feiz-Ekbatani teach:
	said coupon available notification is received when said at least one computer is within a predetermined distance of said at least one coupon sponsor. (Feiz-Ekbatani– at least fig8-9 and associated text, para 20).

Claims 23-24, 28 are rejected under 35 U.S.C. 103 as being unpatentable in view of Sheddan et al. (20020194088) in view of Kim et al. (20120253932), in further view of Marshall et al. (20110054993).
As per Claim 23, Sheddan in view of Kim fail to teach the claimed limitation.
However, Marshall teaches:
receiving an expiring coupon notification on said at least one computer that identifies at least one coupon in said first customized coupon book that is expiring within a predetermined time period.  (at least: para 34: ‘when a coupon expires or is about to expire…may detect an upcoming expiration of a reservation of an electronic coupon and notify a consumer for whom the electronic coupon is reserved’.)
It would have been obvious for someone skilled in the art at the time of the filing of the invention to modify Sheddan’s existing features, combined with Kim’s existing features, with Marshall’s feature of receiving an expiring coupon notification on said at least one computer that identifies at least one coupon in said first customized coupon book that is expiring within a predetermined time period, in order to track coupon reservations and perform a predefined action in response to one or more predetermined tracking events – Marshall, para 34.
As per Claim 24, Sheddan in view of Kim in further view of Marshall teach:
said coupon available notification is issued by said coupon system.  (Marshall, at least: fig1-2 and associated text, para 34-35) 
As per Claim 28, Sheddan in view of Kim teach filtering/selecting coupons based on criteria:	said at least one filter comprises …location information, goods/services category information, and sponsor information (Sheddan, at least para 28)
Sheddan in view of Kim fail to teach the filter comprising an expiration date. However, Marshall teaches coupons associated with expiry dates: at least para 30, 32.
It would have been obvious for someone skilled in the art at the time of the filing of the invention to modify Sheddan’s existing features, combined with Kim’s existing features, with Marshall’s feature of said one filter comprises an expiration date, in order to track coupon reservations and perform a predefined action in response to one or more predetermined tracking events – Marshall, para 34.








Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandru Cirnu whose telephone number is (571) 272-7775.  The examiner can normally be reached on 8:00 AM - 5:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on (571) 270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
/Alexandru Cirnu/
Primary Patent Examiner, Art Unit 3681
8/10/2022